Title: To Thomas Jefferson from Philip Turner, 9 December 1806
From: Turner, Philip
To: Jefferson, Thomas


                        
                            Sir,
                            
                            New York 9th. Decr. 1806
                        
                        Your repeated attention to my letters heretofore, on the subject of my claims for my arduous services, during
                            the American War, demands my most grateful acknowledgments—As my memorial through the assistance of my friends, is now
                            about to be laid before Congress, permit me once more and I hope for the last time I shall have occasion to Solicit your
                            potent aid, in support of them—I am truly needy and in want of my Just dues, your powerful interposition in my favor,
                            will be of great benefit to remove the existing obstacles—wishing your acceptance of the next presidency, as the only
                            safety of the United States—I am Sir with every sentiment of gratitude, your most grateful and Obedient Humble Servt.
                        
                            P. Turner
                            
                        
                    